 

10
1]
12
13
14

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 1 of 6

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

RIDE THE DUCKS SEATTLE, LLC,
Plaintiff,
v.

RIDE THE DUCKS INTERNATIONAL,
LLC; CHRIS HERSCHEND AND JANE
DOE HERSCHEND, individually and on
behalf of their marital community; and
HERSCHEND FAMILY
ENTERTAINMENT CORPORATION,

Defendants.

 

 

 

 

Plaintiff alleges:

I

1.1 Plaintiff Ride the Ducks of Seattle, LLC (RTDS), is a limited liability company

organized under the laws of the State of Washington with its principal place of business in King

No. 19-2-20421-4

COMPLAINT FOR DAMAGES

PARTIES

County, Washington. RTDS is a citizen of and resides in King County, Washington.

1.2 Defendant Ride the Ducks International, LLC (RTDD, is a limited liability
company organized under the laws of the State of Missouri with its principal place of business
in the State of Georgia. RTDI is a citizen of the states of Missouri and Georgia. RTDI may be

liable for exemplary damages under the laws of Missouri and/or Georgia for its conduct.

COMPLAINT FOR DAMAGES - 1]
783798

PATTERSON BUCHANAN
FOBES & LEITCH, INC., P.S.

 

2112 Third Avenue, Suite 500, Seattle. WA .98121

Tel. 206.462.6700. Fax 206.462.6701

 
 

 

om 0Oo fF NN

Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 2 of 6

1.3 Defendant Chris Herschend and Jane Doe Herschend are citizens of the State of
Georgia, residing in Atlanta, Georgia. All acts of Chris Herschend were performed individually
and on behalf of his marital community. Chris Herschend may be liable for exemplary
damages under the laws of Missouri and/or Georgia for his conduct.

1.4. Defendant Herschend Family Entertainment Corporation (HFE) is a corporation
organized under the laws of the State of Missouri with its principal place of business in the
State of Georgia. HFE is a citizen of the states of Missouri and Georgia. HIE may be liable

for exemplary damages under the laws of Missouri and/or Georgia for its conduct.

II. VENUE AND JURISDICTION

2.1. Acts and omissions giving rise to this Complaint occurred in Seattle, King
County, Washington. Therefore, this Court has jurisdiction and venue with respect to the
parties and subject matter of this action.

2.2 Jurisdiction is proper because the alleged cause of action arose out of activities
within the State of Washington, including but not limited to the transaction of business and the
commission of tortious acts within this state. RCW 4.12,025 and 4,28.185.

2.3 Venue is proper in this Court as one or more defendants reside in King County

within the meaning of RCW 4.12.025.

Il. NATURE OF ACTION AND LIABILITY
3.1 RTDI manufactured amphibious vehicles known as Stretch Ducks. In
approximately 2003-2004, RTDI experienced front axle housing failures on the Stretch Ducks,
and it concluded that the front axle housings contained a weak point—a defect. In response to
this discovery, RTDI developed a remedy. It welded a piece of metal in the known weak point
(the “tab”), RTDI did not, however, inform future purchasers of Stretch Ducks about the
defect, the tab, or the axle housing failures. It did not report the defect, the tab, or the axle

housing failures to government regulators, such as the National Highway Traffic Safety

COMPLAINT FOR DAMAGES - 2 PATTERSON BUCHANAN
783798 FOBES & LEITCH, INC., P.S.

 

2112 Third Avenue, Suite 500, Seattle. WA.98121
Tel. 206.462.6700 . Fax 206.462.6701

 
 

 

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 3 of 6

Administration (NHTSA), as required by federal law, It did not submit to regulation by
NHTSA, as required by federal law. And it did not conduct a recall as required by federal law.

3.2 In approximately 2003-2004, HFE and Chris Herschend, a board member and
owner and officer of HFE, conducted due diligence prior to purchasing RTD]. HFE and Chris
Herschend knew or should have known about the defect in the Stretch Duck front axle
housings, the tab, and RTDI’s failure to follow federal law.

3.3 In approximately 2004, HFE purchased RTDI with Chris Herschend’s
recommendation and approval,

3.4 Also in approximately 2004, RTDI, with HFE and Chris Herschend’s approval
and direction, sold Stretch Duck 6 to RTDS. Neither RTDI, HFE, or Chris Herschend
informed RTDS about the defect in Stretch Duck front axle housings. Over the years, RTDI,
Chris Horschend, and HFE sold or approved the sale of numerous Stretch Ducks to RTDS
without disclosure of defects, the axle housing failures experienced by RTDI, or RTDI’s failure
to follow federal law. RTDI received 5% of the gross ticket sales from RTDS’s use of Stretch
Ducks and distributed this revenue to Chris Herschend and HFE.

3.5 From 2004 to 2012, HFE wholly owned RTDI, and Chris Herschend, a board
member and owner and officer of HFE, was RTDI’s president. HFE knew about and approved
of Chris Herschend’s control and management of RTDI.

3.6 In 2012, HFE sold interest in RTDI to Chris Herschend. As president of RTDI,
Chris Herschend knew about the above acts and omissions of himself, RTDI, and HFE. He
purchased interest in RTD! and continued to serve as its president.

3.7. After selling RTDI, HFE continued to exercise and had the right to exercise
control. FE either retained partial ownership or carried on a joint venture with Chris
Herschend to operate RTDI. Chris Herschend, in his capacity as RTDI’s president, acted with

HFE’s approval or in furtherance of their joint venture.

COMPLAINT FOR DAMAGES -3 PATTERSON BUCHANAN
783798 FOBES & LEITCH, INC., P.S,

 

2112 Third Avenue, Suite 500, Seattle. WA.98121
Tel, 206.462.6700 . Fax 206.462.6701

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

 

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 4 of 6

3.8 In 2013, RTDI experienced two more front axle housing failures. The total
failures experienced by RTDI from 2003-2013 represented a 10% failure rate of its
manufactured fleet. The axle housings that failed in 2013 had the tab remedy. RTDI
concluded that the tab was insufficient, but it did not consult engineers to create a new remedy.
It did not report the failures or the known defect to NHTSA or conduct a recall, And it did not
inform Stretch Duck purchasers of the failures, the defect, or the tab’s insufficiency, Chris
Herschend is personally responsible for these acts and omissions. Further, in his capacity as
RTDI’s president, he acted with HFE’s approval or in furtherance of their joint venture. He
also acted on behalf of HFE as an HFE owner, board member, and officer.

3.9 RTDI, at Chris Herschend’s direction and with HFE’s approval, sent a service
bulletin to purchasers with a recommended modification for the front axle housing that utilized
specialized components fabricated and sold only by RTDI. The recommended repair was not
approved by engineers and would not prevent axle housing failure. Even so, the bulletin did
not contain enough information to complete the modification. The bulletin did not explain
what prompted RTDI to issue the modification. In violation of federal law, it did not explain
the consequences of failing to complete the modification or provide the modification free of
charge. Under federal law, RTDI should have conducted a recall.

3.10 RTDI and Chris Herschend knew that RTDS had not completed the repair
because RTDI did not send RTDS the parts to complete the modification, Chris Herschend
approved and directed RTDI staff to not provide the parts for free.

3.11. RTDI, Chris Herschend, and HFE’s failure to notify RTDS of all known defects
with the Stretch Ducks it sold to RTDS, specifically including Duck 6, constitutes an error, act,
omission, misstatement, misleading statement, neglect, breach of duty misfeasance,

malfeasance and/or nonfeasance in the discharge of their duties to consumers, specifically

including RTDS.
COMPLAINT FOR DAMAGES - 4 PATTERSON BUCHANAN
783798 FOBES & LEITCH, INC., P.S.

 

2112 Third Avenue, Suite 500, Seattle. WA.98121
Tel, 206.462.6700 . Fax 206.462.6701

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 5 of 6

3.12 RTDI, Chris Herschend, and HFE’s failure to properly and competently
implement a protocol to identify defects, design effective remedies, and ensure those remedies
are disseminated and implemented consistent with industry standards and federal law,
specifically the defect that led to the accident on September 25, 2015, constitutes an error, act,
omission, misstatement, misleading statement, neglect, breach of duty misfeasance,
malfeasance and/or nonfeasance in the discharge of their duties to consumers, specifically
including RTDS.

3.13. As a result of RTDI, HFE, and Chris Herschend’s conduct described in
paragraphs 3.11 and 3.12 above, RTDS continued operating Duck 6, While operating Duck 6
on September 24, 2015, Duck 6’s left front axle housing failed, causing an accident with
numerous injuries and deaths. In the aftermath, RTDS has suffered harm to its business and
property.

3.14 RTDI, Chris Herschend, and HFE’s conduct described in paragraphs 3.11 and
3,12 were unfair or deceptive acts or practices that violated Washington’s consumer protection
act. RTDI, Chris Herschend, and HFE’s conduct described in paragraphs 3.11 and 3,12 also
occurred in trade or commerce, affected the public interest, and proximately caused injury to
RTDS’s business and property.

3.15 Chris Herschend and HFE are individually liable for their direct participation in
the conduct, knowingly approving the conduct, and for standing in responsible relation to a

public danger.

IV, RELIEF REQUESTED
4] CPA Damages: Plaintiff claims and requests all injury, harm, and damages,
including attorney fees and treble damages, for violation of Washington Consumer Protection

Act, RCW 19.86.

COMPLAINT FOR DAMAGES - 5 PATTERSON BUCHANAN
783798 FOBES & LEITCH, INC., P.S.

 

2112 Third Avenue, Suite 500, Seattle. WA.98121
Tel. 206.462.6700. Fax 206.462.6701

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

exemplary damages and relief based on defendants’ conduct. See Singh v. Edwards Lifesciences

Corp., 151 Wn. App. 137, 210 P.3d 337 (2009).

COMPLAINT FOR DAMAGES - 6 PATTERSON BUCHANAN

783798

 

Case 2:19-cv-01408 Document 1-3 Filed 09/03/19 Page 6 of 6

4.2 Compensatory and exemplary damages: Plaintiff claims and requests all

DATED this 2" day of August, 2019.

PATTERSON BUCHANAN
FOBES LEITCH & KALZER, INC., P.S.

By

 

Patricia K. Buchanan, WSBA No, 19892
Duncan K, Fobes, WSBA 14964

D, Jack Guthrie, WSBA 46404

Nicholas A. Carlson, WSBA 48311

FOBES & LEITCH, INC., P.S.

 

2112 Third Avenue, Suite 500, Seattle. WA .98121
Tel. 206.462.6700 . Fax 206.462.6701

 
